1
2
3                                                                      JS-6
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   TERRELL D. JOHNSON,                              Case No. LACV 19-6120-VAP (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   RAYMOND MADDEN,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States

18   Magistrate Judge,

19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.

20
21   DATED: May 13, 2021                          __________________________________________
22                                                HONORABLE VIRGINIA A. PHILLIPS
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
